                 Case 1:20-cv-00628-SAB Document 23 Filed 04/01/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   APRIL SCHILLACI,                                     Case No. 1:20-cv-00628-SAB

12                   Plaintiff,                           ORDER DISCHARGING MARCH 26, 2021
                                                          ORDER REQUIRING DEFENDANT TO
13            v.                                          SHOW CAUSE WHY THIS ACTION
                                                          SHOULD NOT BE DEEMED UNOPPOSED
14   COMMISSIONER OF SOCIAL SECURITY,
                                                          REPLY DEADLINE: APRIL 15, 2021
15                   Defendant.

16

17          On March 26, 2021, an order was filed requiring Defendant to either file an opposition to

18 Plaintiff’s opening brief or show cause why the opening brief should not be deemed unopposed.

19 (ECF No. 21.) On March 31, 2021, Defendant filed an opposition to the opening brief. (ECF
20 No. 22.)

21          Accordingly, IT IS HEREBY ORDERED that:

22          1.       The March 26, 2021 order to show cause is DISCHARGED; and

23          2.       Any reply brief shall be filed on or before April 15, 2021.

24
     IT IS SO ORDERED.
25

26 Dated:        April 1, 2021
                                                          UNITED STATES MAGISTRATE JUDGE
27

28


                                                      1
